

TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT

Unless otherwise defined herein, the capitalized terms used in this Restricted
Stock Unit Award Agreement shall have the same defined meanings as set forth in
the Trimble Navigation Limited Amended and Restated 2002 Stock Plan (the
“Plan”).
Name:
Address:
You have been awarded the right to receive Common Stock of the Company or a cash
equivalent, subject to the terms and conditions of the Plan and this Global
Restricted Stock Unit Award Agreement, including any special terms and
conditions for your country in the appendix attached hereto (the “Appendix”,
together with this Global Restricted Stock Unit Award Agreement, the “Award
Agreement”), as follows:
Total Number of Restricted Stock Units Awarded     
Vesting Schedule
Thirty three point thee percent (33.3%) of the Restricted Stock Units subject to
this Award shall vest annually after the vesting commencement date which has
been communicated to you. Vesting of Restricted Stock Units shall at all times
be subject to your continuing to be a Service Provider on the applicable date(s)
of vesting, as further described in paragraph 11 of the “Nature of Award”
section below. Anything in the foregoing to the contrary notwithstanding, in the
event that you cease to be a Service Provider as a result of your death, the
Restricted Stock Units shall become immediately vested with respect to the
number of Restricted Stock Units that would have vested had you continued as a
Service Provider for an additional twenty-four (24) month period following the
date of your death.
Settlement
For each vested Restricted Stock Unit, you shall be entitled to receive (a) a
number of whole Shares equal to the number of Restricted Stock Units vesting on
such vesting date, or (b) a cash payment equal to the product of the number of
Restricted Stock Units vesting on such vesting date and the Fair Market Value of
one Share on such vesting date or (c) a combination of the foregoing. Such
payment shall be made in the form of whole Shares, cash or a combination of the
foregoing at the Company’s discretion under the terms of the Plan, on or as soon
as practicable, but no later than 60 days, following the date of vesting.

(Employees)

--------------------------------------------------------------------------------



Forfeiture
Except as provided above under the heading “Vesting Schedule,” upon the date
that you cease to be a Service Provider for any reason (including, without
limitation, a termination that is deemed to be an “unfair dismissal” or
“constructive dismissal”), all unvested Restricted Stock Units shall be
forfeited. The date you cease to be a Service Provider for purposes of the Award
will be the date described in paragraph (11) of the “Nature of Award” section
below.
Tax Obligations
You acknowledge that, regardless of any action taken by the Company or, if
different, your employer (the “Employer”), the ultimate liability for all income
tax, social insurance, payroll tax, fringe benefits tax, payment on account or
other tax-related items related to your participation in the Plan and legally
applicable to you (“Tax-Related Items”) is and remains your responsibility and
may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/or the Employer (1) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Restricted Stock Units, including, but not
limited to, the grant, vesting or settlement of the Restricted Stock Units, the
issuance of Shares (or the cash equivalent) upon settlement of the Restricted
Stock Units, the subsequent sale of Shares acquired pursuant to such issuance
and the receipt of any dividends and/or any dividend equivalents; and (2) do not
commit to and are under no obligation to structure the terms of this Award or
any aspect of the Restricted Stock Units to reduce or eliminate your liability
for Tax-Related Items or achieve any particular tax result. Further, if you are
subject to Tax-Related Items in more than one jurisdiction, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion, to satisfy any
withholding obligations with regard to Tax-Related Items by one or a combination
of the following:
(a)withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer; or
(b)withholding from proceeds of the sale of the Shares acquired upon
vesting/settlement of the Restricted Stock Units either through a voluntary sale
or through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization without further consent); or
(c)withholding in Shares to be issued upon vesting/settlement or from the cash
payment received at settlement (if any) of the Restricted Stock Units.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable

2



--------------------------------------------------------------------------------



withholding rates, including maximum applicable rates, in which case you will
receive a refund of any over-withheld amount in cash and will have no
entitlement to the equivalent in Shares. If the obligation for Tax-Related Items
is satisfied by withholding in Shares, for tax purposes, you are deemed to have
been issued the full number of Shares subject to the vested Restricted Stock
Units, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items.
Finally, you agree to pay the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
Shares (or the cash equivalent) or the proceeds of the sale of Shares if you
fail to comply with your obligations in connection with the Tax-Related Items.
Code Section 409A
The vesting and settlement of Restricted Stock Units awarded pursuant to this
Award Agreement are intended to qualify for the “short-term deferral” exemption
from Section 409A of the Code. The Administrator reserves the right, to the
extent the Administrator deems necessary or advisable in its sole discretion, to
unilaterally amend or modify the Plan and/or this Award Agreement to ensure that
the Restricted Stock Units qualify for exemption from or comply with Section
409A of the Code; provided, however, that the Company makes no representations
that the Restricted Stock Units will be exempt from Section 409A of the Code and
makes no undertaking to preclude Section 409A of the Code from applying to these
Restricted Stock Units.
Nature of Award
In accepting this Award, you acknowledge, understand and agree that:
(1)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;
(2)this Award is voluntary and occasional and does not create any contractual or
other right to receive future grants of restricted stock units, or benefits in
lieu of restricted stock units, even if restricted stock units have been granted
in the past;
(3)all decisions with respect to future restricted stock unit grants, if any,
will be at the sole discretion of the Company;
(4)this Award and your participation in the Plan shall not create a right to
employment or be interpreted as forming an employment or service contract with
the Company, the Employer or any Affiliate, and shall not interfere with the
ability of the Company, the Employer or any Affiliate, as applicable, to
terminate your Service Provider relationship at any time;
(5)you are voluntarily participating in the Plan;

3



--------------------------------------------------------------------------------



(6)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;
(7)unless otherwise agreed with the Company, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income and value of same,
are not granted as consideration for, or in connection with, the service you may
provide as a director of a Subsidiary or Affiliate of the Company;
(8)the Restricted Stock Units and the Shares subject to the Restricted Stock
Units, and the income and value of same, are not part of normal or expected
compensation or salary for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(9)the future value of the underlying Shares is unknown, indeterminable, and
cannot be predicted with certainty;
(10)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of your
relationship as a Service Provider (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment laws in the jurisdiction
where you are engaged as a Service Provider or the terms of your employment or
service agreement, if any) and, in consideration of the Award to which you
otherwise are not entitled, you irrevocably agree never to institute any claim
against the Company, the Employer or any Subsidiary or Affiliate, waive your
ability, if any, to bring any such claim, and release the Company, the Employer
and any Subsidiary or Affiliate from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then
by participating in the Plan, you shall be deemed irrevocably to have agreed not
to pursue such claim and agree to execute any and all documents necessary to
request dismissal or withdrawal of such claim;
(11)for purposes of the Award, your relationship as a Service Provider will be
considered terminated as of the date you are no longer actively providing
services to the Company or one of its Subsidiaries or Affiliates (regardless of
the reason for such termination and whether or not later found to be invalid or
in breach of employment laws in the jurisdiction where you are engaged as a
Service Provider or the terms of your employment or service agreement, if any);
unless otherwise expressly provided in this Award Agreement or determined by the
Company, your right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., the period during which you are considered a Service Provider
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where you
are engaged as a Service Provider or the terms of your employment or service
agreement, if any); the Administrator shall have the exclusive discretion to
determine when you are no longer actively providing services for purposes of
your Award (including whether you may still be considered to be actively
providing services while on a leave of absence);
(12)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Stock Units and the benefits evidenced by this Award Agreement do
not create any

4



--------------------------------------------------------------------------------



entitlement to have the Restricted Stock Units or any such benefits transferred
to, or assumed by, another company nor be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the Shares; and
(13)neither the Company, the Employer nor any Subsidiary or Affiliate shall be
liable for any foreign exchange rate fluctuation between the United States
Dollar and your local currency (if different) that may affect the value of the
Restricted Stock Units or of any amounts due to you pursuant to the settlement
of the Restricted Stock Units or the subsequent sale of any Shares acquired upon
settlement.
No Advice Regarding Award
The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares. You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.
No Shareholder Rights Prior to Settlement
You shall have no rights of a shareholder (including the right to distributions
or dividends or to vote) unless and until Shares are issued pursuant to the
terms of this Award Agreement.
Compliance with Law
Notwithstanding anything to the contrary contained herein, no Shares will be
issued to you upon vesting of the Restricted Stock Units unless the Shares
subject to the Restricted Stock Units are then registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), or, if such Shares
are not so registered, the Company has determined that such vesting and issuance
would be exempt from the registration requirements of the Securities Act.
Further, no Shares will be issued until completion of any other applicable
registration or qualification of the Shares under any local, state, federal or
foreign securities or exchange control law or under rulings or regulations of
any applicable governmental regulatory body, or prior to obtaining any approval
or other clearance from any local, state, federal or foreign governmental
agency, which registration, qualification or approval the Company shall, in its
absolute discretion, deem necessary or advisable. By accepting the Restricted
Stock Units, you agree not to sell any of the Shares received under this Award
at a time when Applicable Laws or Company policies prohibit a sale.
Insider Trading Restrictions / Market Abuse Laws
You acknowledge that, depending on your country of residence, you may be subject
to insider trading restrictions and/or market abuse laws, which may affect your
ability to acquire or sell Shares or rights to Shares (e.g., Restricted Stock
Units) under the Plan during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in your country). 
Any restrictions under these laws or regulations are separate from and in
addition to any restrictions that may be imposed under any applicable Company
insider trading policy.  You

5



--------------------------------------------------------------------------------



acknowledge that it is your responsibility to comply with any applicable
restrictions and that you should speak to your personal legal advisor on this
matter.
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this Award Agreement and any other Restricted Stock Unit Award materials
("Data") by and among, as applicable, the Employer, the Company and any
Subsidiary or Affiliate for the exclusive purpose of implementing, administering
and managing your participation in the Plan.
You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number (e.g., resident registration number), salary, nationality,
job title, any shares of stock or directorships held in the Company, details of
all Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor, for the
exclusive purpose of implementing, administering and managing the Plan.
You understand that Data will be transferred to the Company’s designated
broker/third party administrator for the Plan, or such other stock plan service
provider as may be selected by the Company in the future, which is assisting the
Company with the implementation, administration and management of the Plan. You
understand that the recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that, if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
human resources representative. You authorize the Company, the Company’s broker
and any other third parties which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer Data, in electronic or other form, for the
sole purpose of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that, if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, or
require any necessary amendments to Data, in any case without cost, by
contacting in writing your local human resources representative. Further, you
understand that you are providing the consents herein on a purely voluntary
basis. If you do not consent, or if you later seek to revoke your consent, your
status as a Service Provider and career with the Employer will not be adversely
affected; the only consequence of refusing or withdrawing your consent is that
the Company would not be able to award you Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, you understand
that refusing or withdrawing your consent may affect your ability to participate
in the Plan. For more information on the consequences of your refusal to consent
or withdrawal of consent, you understand that you may contact your local human
resources representative.
Entire Agreement

6



--------------------------------------------------------------------------------



The Plan is incorporated herein by reference. The Plan and this Award Agreement
constitute the entire agreement of the parties with respect to the subject
matter hereof and supersede in their entirety all prior undertakings and
agreements of you and the Company with respect to the subject matter hereof, and
may not be modified adversely to your interest except by means of a writing
signed by you and the Company.
Governing Law/Venue
This Award of Restricted Stock Units and this Award Agreement are governed by,
and subject to, the internal substantive laws, but not the choice of law rules,
of the State of California, U.S.A.
For purposes of litigating any dispute that arises directly or indirectly from
the relationship of the parties evidenced by this Award or this Award Agreement,
the parties hereby submit to and consent to the sole and exclusive jurisdiction
of the State of California, U.S.A., and agree that such litigation shall be
conducted only in the courts of Santa Clara County, California, U.S.A., or the
federal courts for the United States for the Northern District of California,
and no other courts, where this Award is made and/or to be performed.
Language
If you have received this Award Agreement or any other document related to the
Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.
Electronic Delivery and Participation
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.
Severability
The provisions of this Award Agreement (which includes the Appendix) are
severable, and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.
Appendix
The Restricted Stock Units shall be subject to any special terms and conditions
for your country set forth in the Appendix. Moreover, if you relocate to one of
the countries included in the Appendix, the special terms and conditions for
such country shall apply to you, unless the Company determines that the
application of such terms and conditions is not necessary or advisable for legal
or administrative reasons. The Appendix constitutes part of this Award
Agreement.

7



--------------------------------------------------------------------------------



Imposition of Other Requirements
The Company reserves the right to impose other requirements on your
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable for legal or administrative reasons, and to require you to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.
Waiver
You acknowledge that a waiver by the Company of breach of any provision of this
Award Agreement shall not operate or be construed as a waiver of any other
provision of this Award Agreement or of any subsequent breach by you or any
other participant in the Plan.


BY YOUR SIGNATURE AND THE SIGNATURE OF THE COMPANY’S REPRESENTATIVE BELOW OR BY
YOUR ACCEPTANCE OF THIS AWARD THROUGH THE COMPANY’S ONLINE ACCEPTANCE PROCEDURE,
YOU AND THE COMPANY AGREE THAT THIS AWARD IS GOVERNED BY THE TERMS AND
CONDITIONS OF THE PLAN AND THIS AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU
HAVE REVIEWED THE PLAN AND THIS AWARD AGREEMENT, INCLUDING THE APPENDIX, IN
THEIR ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE OF COUNSEL PRIOR TO
EXECUTING THIS AWARD AGREEMENT, AND FULLY UNDERSTAND ALL PROVISIONS OF THE PLAN
AND AWARD AGREEMENT, INCLUDING THE APPENDIX. YOU HEREBY AGREE TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS RELATING TO THE PLAN AND AWARD AGREEMENT,
INCLUDING THE APPENDIX. YOU FURTHER AGREE TO NOTIFY THE COMPANY UPON ANY CHANGE
IN YOUR RESIDENCE ADDRESS.


SERVICE PROVIDER:
 
TRIMBLE NAVIGATION LIMITED:
 
 
 
 
 
 
 
 
 
Signature
 
By


 
 
 
 
 
 
 
Steven W. Berglund
 
Print Name
 
Print Name
 
 
 
 
 
 
 
President & CEO
 
Residence Address
 
Title


 




8



--------------------------------------------------------------------------------



APPENDIX TO


TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN
GLOBAL RESTRICTED STOCK UNIT AWARD AGREEMENT




TERMS AND CONDITIONS


This Appendix, which is part of the Award Agreement, includes additional or
different terms and conditions that govern the Restricted Stock Units and that
will apply to you if you are in one of the countries listed below. Unless
otherwise defined herein, capitalized terms set forth in this Appendix shall
have the meanings ascribed to them in the Plan or the Award Agreement, as
applicable.


If you are a citizen or resident of a country other than the one in which you
are currently working, are considered a resident of another country for local
law purposes or transfers employment and/or residency between countries after
the Award Date, the Company shall, in its sole discretion, determine to what
extent the terms and conditions included herein will apply to you under these
circumstances.


NOTIFICATIONS


This Appendix also includes information regarding securities, exchange control
and certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of April 2015.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that you not rely on the information in this Appendix as the
only source of information relating to the consequences of your participation in
the Plan because such information may be outdated when you vest in this Award
and/or sell any Shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation. As a result, the Company is not in a
position to assure you of any particular result. You, therefore, are advised to
seek appropriate professional advice as to how the relevant laws in your country
may apply to your particular situation.


Finally, if you are a citizen or resident of a country other than that in which
you currently are working, are considered a resident of another country for
local law purposes or transfer employment and/or residency to a different
country after the Award Date, the information contained herein may not apply in
the same manner to you.


AUSTRALIA


TERMS AND CONDITIONS


Settlement. The following provision replaces the “Settlement” section of the
Award Agreement:

9



--------------------------------------------------------------------------------





For each vested Restricted Stock Unit, you shall be entitled to receive a number
of Shares equal to the number of Restricted Stock Units vesting on such vesting
date. Such payment in the form of Shares shall be made as soon as practicable,
but no later than 60 days, following the date of vesting.


The discretion to settle the Restricted Stock Units in cash as described in
Section 9 of the Plan is not applicable to Restricted Stock Units granted to
Service Providers in Australia.


Australian Addendum. You understand and agree that your right to participate in
the Plan and any Restricted Stock Units granted under the Plan are subject to an
Australian Addendum to the Plan. This Award is subject to the terms and
conditions stated in the Australian Addendum and the Offer Document, as well as
the Plan and the Award Agreement.


NOTIFICATIONS


Securities Law Information.  If you acquire Shares under the Plan and offer the
Shares for sale to a person or entity resident in Australia, the offer may be
subject to disclosure requirements under Australian law, and you should obtain
legal advice regarding any applicable disclosure obligations prior to making any
such offer.


AUSTRIA


NOTIFICATIONS


Consumer Protection Information. You may be entitled to revoke acceptance of the
Award Agreement on the basis of the Austrian Consumer Protection Act (the “Act”)
under the conditions listed below, if the Act is considered to be applicable to
the Award Agreement and the Plan:
(i)
The revocation must be made within one (1) week after acceptance of the Award
Agreement.

(ii)
The revocation must be in written form to be valid. It is sufficient if the
Optionee returns the Award Agreement to the Company or the Company’s
representative with language which can be understood as a refusal to conclude or
honor the Award Agreement, provided the revocation is sent within the period
discussed above.



Exchange Control Information. If you hold Shares acquired under the Plan outside
of Austria, you may be required to submit a report to the Austrian National
Bank, depending on the value of the Shares. Upon sale of the Shares acquired
under the Plan, you may be required to fulfill certain exchange control
obligations if the cash proceeds are held outside of Austria and depending on
the transaction volume of all accounts abroad. You should consult your personal
advisor before vesting in the Restricted Stock Units and acquiring or selling
Shares and before opening any foreign accounts in connection with the Plan to
ensure compliance with current regulations. You are solely responsible for
complying with applicable Austrian exchange control laws.



10



--------------------------------------------------------------------------------



BELGIUM


NOTIFICATIONS


Foreign Asset/Account Reporting Information. You are required to report any
taxable income attributable to the Restricted Stock Units on your annual tax
return. You also are required to report any security or bank accounts opened and
maintained outside of Belgium on your annual tax return. In a separate report,
you are required to provide the National Bank of Belgium with the account
details of any such foreign accounts.


BRAZIL


TERMS AND CONDITIONS


Nature of Award. The following provision supplements the “Nature of Award”
section of the Award Agreement:


In accepting the Award, you acknowledge, understand and agree that (i) you are
making an investment decision, (ii) you will be entitled to vest in, and receive
Shares pursuant to, the Restricted Stock Units only if the vesting conditions
are met and any necessary services are rendered by you between the date of grant
and the vesting date, and (iii) the value of the underlying Shares is not fixed
and may increase or decrease without compensation to you.


Compliance with Law. By accepting the Award, you agree to comply with all
applicable Brazilian laws and report and pay any and all applicable taxes
associated with the vesting and settlement of this Award, the sale of any Shares
acquired under the Plan, and the receipt of any dividends.


NOTIFICATIONS


Exchange Control Information. If you are resident or domiciled in Brazil, you
will be required to submit an annual declaration of assets and rights held
outside of Brazil to the Central Bank of Brazil if the aggregate value of such
assets and rights exceeds US$100,000. Assets and rights that must be reported
include Shares acquired under the Plan.


CANADA


TERMS AND CONDITIONS


Settlement. The following provision replaces the “Settlement” section of the
Award Agreement:


For each vested Restricted Stock Unit, you shall be entitled to receive a number
of Shares equal to the number of Restricted Stock Units vesting on such vesting
date. Such payment in the form of Shares shall be made as soon as practicable,
but no later than 60 days, following the date of vesting.



11



--------------------------------------------------------------------------------



The discretion to settle the Restricted Stock Units in cash as described in
Section 9 of the Plan is not applicable to Restricted Stock Units granted to
Service Providers in Canada.


Nature of Award. The following provision replaces paragraph (11) of the “Nature
of Award” section of the Award Agreement:


For purposes of the Award, your relationship as a Service Provider will be
considered terminated as of the earliest of (a) the date that your relationship
as a Service Provider with the Company or one of its Subsidiaries or Affiliates
is terminated; (b) the date on which you receive a written notice of termination
of your relationship as a Service Provider, regardless of any notice period or
period of pay in lieu of such notice required under any employment law in the
country where you reside (including, but not limited to, statutory law,
regulatory law and/or common law), even if such law is otherwise applicable to
your benefits from the Employer; and (c) the date you are no longer actively
providing services to the Company or one of its Subsidiaries or Affiliates
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where you are
engaged as a Service Provider or the terms of your employment or service
agreement, if any); unless otherwise expressly provided in this Award Agreement
or determined by the Company, your right to vest in the Restricted Stock Units
under the Plan, if any, will terminate as of such date; the Administrator shall
have the exclusive discretion to determine when you are no longer a Service
Provider for purposes of your Award.


The following provisions apply if you are in Quebec:


Consent to Receive Information in English. The parties acknowledge that it is
their express wish that the Award Agreement, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be drawn up in English.


Les parties reconnaissent avoir expressement souhaité que la convention [“Award
Agreement”], ainsi que tous les documents, avis et procédures judiciaries,
éxecutés, donnés ou intentés en vertu de, ou lié, directement ou indirectement à
la présente convention, soient rédigés en langue anglaise.


Data Privacy. The following provision supplements the “Data Privacy” section of
the Award Agreement:


You hereby authorize the Company and the Company’s representatives to discuss
and obtain all relevant information from all personnel, professional or
non-professional, involved in the administration of the Plan. You further
authorize the Company, the Employer, any Subsidiary or Affiliate and the
Company’s designated broker/third party administrator for the Plan (or such
other stock plan service provider that may be selected by the Company to assist
with the implementation, administration and management of the Plan) to disclose
and discuss such information with their advisors. You also authorize the
Company, the Employer and/or any Subsidiary or Affiliate to record such
information and to keep such information in your employment file.



12



--------------------------------------------------------------------------------



NOTIFICATIONS


Securities Law Information. You are permitted to sell Shares acquired through
the Plan through the designated broker appointed under the Plan, if any (or any
other broker acceptable to the Company), provided the resale of Shares acquired
under the Plan takes place outside of Canada through the facilities of a stock
exchange on which the Shares are listed. The Shares are currently listed on the
Nasdaq Global Select Market.


Foreign Asset/Account Reporting Information. Foreign property, including Shares
and rights to receive Shares (e.g., Restricted Stock Units), must be reported
annually on a Form T1135 (Foreign Income Verification Statement) if the total
cost of the foreign property exceeds CAD100,000 at any time during the year.
Thus, Restricted Stock Units must be reported - generally at a nil cost - if the
CAD100,000 cost threshold is exceeded because of other foreign property. When
Shares are acquired, their cost generally is the adjusted cost base (“ACB”) of
the Shares. The ACB would ordinarily equal the fair market value of the Shares
at the time of acquisition, but if other Shares are also owned, this ACB may
have to be averaged with the ACB of the other Shares.


CHILE


NOTIFICATIONS


Exchange Control and Tax Reporting Information. It is your responsibility to
comply with the exchange control and tax reporting requirements in Chile in
connection with the acquisition and sale of Shares under the Plan. You should
consult with your personal legal and tax advisors in this regard.


You are not required to repatriate funds obtained from the sale of Shares to
Chile. However, if you decide to repatriate such funds to Chile, you must do so
through the Formal Exchange Market (i.e., a commercial bank or registered
foreign exchange office) if the funds exceed US$10,000. If you do not repatriate
the funds and use such funds for the payment of other obligations contemplated
under a different Chapter of the foreign Exchange Regulations, you must sign
Annex 1 of the Manual of Chapter XII of the Foreign Exchange Regulations and
file it directly with the Central Bank within the first 10 days of the month
immediately following the transaction.


If your aggregate investments held outside of Chile meet or exceed US$5,000,000
(including the investments made under the Plan), you must report the status of
such investments quarterly to the Central Bank, using Annex 3.1 of Chapter XII
of the Foreign Exchange Regulations.


If you hold Shares acquired under the Plan outside of Chile, you must report the
details of such investment and any taxes paid abroad (if you wish to receive
credit against your Chilean income taxes for taxes paid abroad). The forms to be
used are Tax Form 1853 “Annual Sworn Statement Regarding Credits for Taxes Paid
Abroad” and Tax Form 1851 “Annual Sworn Statement Regarding Investments Held
Abroad.” If you are not a Chilean citizen and have been a resident in Chile for
less than three years, you are exempt from the requirement to file Tax Form
1853. The forms must

13



--------------------------------------------------------------------------------



be submitted electronically through the Chilean Internal Revenue Service (the
“CIRS”) website (www.sii.cl) before March 15 of each year.


You understand that investments abroad must be registered with the CIRS in order
for you to be entitled to a foreign tax credit for any tax withheld on dividends
abroad, if applicable, and such registration also provides evidence of the
acquisition price of the Shares which you will need when the Shares are sold.  
It may also be possible for you to provide other evidence of the acquisition
price of the Shares and the number of Shares acquired and sold; however, neither
the Company nor its broker are under any obligation to provide you with such a
report. 


Securities Law Information. The offer of the Restricted Stock Units constitutes
a private offering in Chile effective as of the date of grant. The offer of
Restricted Stock Units is made subject to general ruling n° 336 of the Chilean
Superintendence of Securities and Insurance (“SVS”).  The offer refers to
securities not registered at the securities registry or at the foreign
securities registry of the SVS, and, therefore, such securities are not subject
to oversight of the SVS.  Given that the Restricted Stock Units are not
registered in Chile, the Company is not required to provide public information
about the Restricted Stock Units or the Shares in Chile. Unless the Restricted
Stock Units and/or the Shares are registered with the SVS, a public offering of
such securities cannot be made in Chile.
Información bajo la Ley de Mercado de Valores: Esta oferta de Unidades de
Acciones Restringidas (“RSU”)  constituye una oferta privada in Chile y se
inicia en la fecha de concesión.  efectiva a partir de la Fecha de la
Concesión.  Esta oferta de RSU se acoge a las disposiciones de la Norma de
carácter General N° 336 de la Superintendencia de Valores y Seguros de Chile
(“SVS”).  Esta oferta versa sobre valores no inscritos en el Registro de Valores
o en el Registro de Valores Extranjeros que lleva la SVS, por lo que tales
valores no están sujetos a la fiscalización de ésta.  Por tratarse las RSU de
valores no registrados en Chile, no existe obligación por parte de la Compañía
de entregar en Chile información pública respecto de esos valores.Las RSU no
podrán ser objeto de oferta pública en Chile mientras no sean  mientras no sean
inscritas en el Registro de Valores correspondiente.


CZECH REPUBLIC


NOTIFICATIONS


Exchange Control Information. Upon request of the Czech National Bank (the
“CNB”), you may need to report the following to the CNB: foreign direct
investments, financial credits from abroad, investment in foreign securities and
associated collection and payments (Shares and proceeds from the sale of Shares
may be included in this reporting requirement). You may need to report the
following even in the absence of a request from the CNB: foreign direct
investments with a value of CZK 2,500,000 or more in the aggregate or other
foreign financial assets with a value of CZK 200,000,000 or more. You are solely
responsible for complying with applicable Czech exchange control laws.



14



--------------------------------------------------------------------------------



FINLAND


There are no country-specific terms and conditions.


FRANCE


TERMS AND CONDITIONS


Restricted Stock Units Not Tax-Qualified. You understand that this Award is not
intended to be French tax-qualified.


Consent to Receive Information in English. By accepting the grant of Restricted
Stock Units and the Award Agreement, which provides for the terms and conditions
of your Restricted Stock Units, you confirm having read and understood the
documents relating to this Award, which were provided to you in English. You
accept the terms of those documents accordingly.


En acceptant cette attribution gratuite d’actions et ce contrat qui contient les
termes et conditions de vos actions gratuites, vous confirmez avoir lu et
compris les documents relatifs à cette attribution qui vous ont été transmis en
langue anglaise. Vous acceptez ainsi les conditions et termes de ces documents.


NOTIFICATIONS


Foreign Asset/Account Information. If you hold securities outside of France
(including Shares acquired under the Plan) or maintain a foreign bank account,
you are required to report the maintenance of such to the French tax authorities
when filing your annual tax return.


GERMANY


NOTIFICATIONS


Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank. The online filing portal can
be accessed at www.bundesbank.de. You are responsible for complying with this
reporting obligation and you should consult with your personal tax advisor in
this regard.


HONG KONG


TERMS AND CONDITIONS


Settlement. The following provision replaces the “Settlement” section of the
Award Agreement:


For each vested Restricted Stock Unit, you shall be entitled to receive a number
of Shares equal to the number of Restricted Stock Units vesting on such vesting
date. Such payment in the form of Shares shall be made as soon as practicable,
but no later than 60 days, following the date of vesting.

15



--------------------------------------------------------------------------------





The discretion to settle the Restricted Stock Units in cash as described in
Section 9 of the Plan is not applicable to Restricted Stock Units granted to
Service Providers in Hong Kong.


Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). If the Plan is deemed to constitute an occupational
retirement scheme for the purposes of the ORSO, the Award shall be void.


NOTIFICATIONS


Securities Law Notice. Warning: The Award and any Shares to be issued pursuant
to the Award do not constitute a public offering of securities under Hong Kong
law and are available only to eligible Service Providers of the Company or its
Subsidiaries or Affiliates. The Award Agreement, including this Appendix, the
Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong,
nor have the documents been reviewed by any regulatory authority in Hong Kong.
The Award Agreement and any related documentation are intended only for the
personal use of each eligible Service Provider of the Company or its
Subsidiaries or Affiliates and may not be distributed to any other person. You
are advised to exercise caution in relation to the Award. If you are in any
doubt about any of the contents of the Award Agreement, including this Appendix,
or the Plan, you should obtain independent professional advice.


HUNGARY


There are no country-specific terms and conditions.


INDIA


NOTIFICATIONS


Exchange Control Information. Please note that proceeds from the sale of Shares
must be repatriated to India within 90 days of such sale. You should obtain a
foreign inward remittance certificate (“FIRC”) from the bank for your records to
document compliance with this requirement, in case evidence of such repatriation
is requested by the Reserve Bank of India or the Employer.


Foreign Asset/Account Reporting Information. You are required to declare your
foreign bank accounts and any foreign financial assets (including Shares  held
outside India) in your annual tax return.  It is your responsibility to comply
with this reporting obligation and you should consult with your personal tax
advisor in this regard.


INDONESIA


NOTIFICATIONS

16



--------------------------------------------------------------------------------





Exchange Control Information. If you remit funds into Indonesia (e.g., proceeds
from the sale of Shares), the Indonesian bank through which the transaction is
made will submit a report of the transaction to the Bank of Indonesia for
statistical reporting purposes. For transactions of US$10,000 or more, a more
detailed description of the transaction must be included in the report and you
may be required to provide information about the transaction (e.g., the
relationship between you and the transferor of the funds, the source of the
funds, etc.) to the bank in order for the bank to complete the report.


IRELAND


NOTIFICATIONS


Director Notification Information. If you are a director, shadow director or
secretary of an Irish Subsidiary or Affiliate of the Company, pursuant to
Section 53 of the Irish Company Act 1990, you must notify the Irish Subsidiary
or Affiliate of the Company in writing within five (5) business days of
receiving or disposing of an interest in the Company (e.g., Restricted Stock
Units, Shares, etc.), or within five (5) business days of becoming aware of the
event giving rise to the notification requirement, or within five (5) business
days of becoming a director, shadow director or secretary if such an interest
exists at that time. This notification requirement also applies with respect to
the interests of a spouse or minor children, whose interests will be attributed
to the director, shadow director or secretary.


There are pending changes to this notification requirement which, if
implemented, will limit this notification requirement to interests exceeding 1%
of the Company. You should consult your personal legal advisor as to whether or
not this notification requirement applies to you.


ITALY


TERMS AND CONDITIONS


Data Privacy. The following provision replaces the “Data Privacy” section of the
Award Agreement:


You understand that the Employer, the Company and any Subsidiary or Affiliate
may hold certain personal information about you, including, without limitation,
your name, home address and telephone number, date of birth, social insurance or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company or any Subsidiary or Affiliate, details of
all Restricted Stock Units or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in your favor (“Data”), for
the exclusive purpose of implementing, managing and administering the Plan and
in compliance with Applicable Laws and regulations.


You also understand that providing the Company with Data is mandatory for
compliance with Applicable Laws and necessary for the performance of the Plan
and that your refusal to provide

17



--------------------------------------------------------------------------------



such Data would make it impossible for the Company to perform its contractual
obligations and may affect your ability to participate in the Plan. The
Controller of personal data processing is Trimble Navigation Limited, with
registered offices at 935 Stewart Drive, Sunnyvale, California 94085, United
States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy for privacy purposes is Trimble Italia SrL, Centro Torri
Bianche, Palazzo Larice, 3, 20059 Vimercate (MI), Italy.


You understand that Data will not be publicized, but it may be accessible by the
Employer and its internal and external personnel in charge of processing of such
Data and by the data processor (the “Processor”), if any. An updated list of
Processors and other transferees of Data is available upon request from the
Employer. Furthermore, Data may be transferred to the Company’s designated
broker/third party administrator for the Plan, as well as to other banks,
financial institutions or brokers involved in the management and administration
of the Plan. You understand that Data may also be transferred to the Company’s
independent registered public accounting firm, Ernst & Young LLP, or such other
public accounting firm that may be engaged by the Company in the future. You
further understand that the Company, the Employer and/or any Subsidiary or
Affiliate will transfer Data among themselves as necessary for the purposes of
implementing, administering and managing your participation in the Plan, and
that the Company, the Employer and/or Subsidiary or Affiliate may each further
transfer Data to third parties assisting the Company in the implementation,
administration, and management of the Plan, including any requisite transfer of
Data to he Company’s designated broker/third party administrator for the Plan or
other broker or other third party with whom you may elect to deposit any Shares
acquired under the Plan. Such recipients may receive, possess, use, retain, and
transfer Data in electronic or other form, for the purposes of implementing,
administering, and managing your participation in the Plan. You understand that
these recipients may be acting as Controllers, Processors or persons in charge
of processing, as the case may be, in accordance with Applicable Laws and may be
located in or outside of the European Economic Area, such as in the United
States or elsewhere that may not provide the same level of protection as
intended under Italian data privacy laws. Should the Company exercise its
discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Data as soon as it has
completed all the necessary legal obligations connected with the management and
administration of the Plan.


You understand that Data-processing related to the purposes specified above
shall take place under automated or non-automated conditions, anonymously when
possible, that comply with the purposes for which Data is collected and with
confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003.


The processing activity, including communication, the transfer of Data abroad,
including outside of the European Economic Area, as herein specified and
pursuant to applicable local laws and regulations, does not require your consent
thereto, as the processing is necessary to the performance of contractual
obligations related to implementation, administration, and management of the
Plan. You understand that, pursuant to Section 7 of the Legislative Decree no.
196/2003, you have the right, without limitation, to access, delete, update,
correct, or terminate,

18



--------------------------------------------------------------------------------



for legitimate reason, the Data-processing. You should contact the Employer in
this regard. Furthermore, you are aware that Data will not be used for
direct-marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting your local human
resources representative.


Plan Document Acknowledgment.  In accepting the Restricted Stock Units, you
acknowledge that you have received a copy of the Plan and the Award Agreement
and have reviewed the Plan and the Award Agreement, including this Appendix, in
their entirety and fully understand and accept all provisions of the Plan and
the Award Agreement, including this Appendix.


You acknowledge that you have read and specifically approve the following
sections of the Award Agreement: “Forfeiture”; “Tax Obligations”; “No Guarantee
of Continued Service”; “Nature of Award”; “No Advice Regarding Award”;
“Language”; “Entire Agreement”; “Governing Law/Venue”; “Appendix”; “Imposition
of Other Requirements” and the “Data Privacy” provision in this Appendix.


NOTIFICATIONS


Foreign Asset/Account Reporting Information. Italian residents who, at any time
during the fiscal year, hold foreign financial assets (including cash and
Shares) which may generate income taxable in Italy are required to report these
assets on their annual tax returns (UNICO Form, RW Schedule) for the year during
which the assets are held, or on a special form if no tax return is due. These
reporting obligations will also apply to Italian residents who are the
beneficial owners of foreign financial assets under Italian money laundering
provisions.
JAPAN


NOTIFICATIONS


Foreign Asset/Account Reporting Information. You will be required to report
details of any assets held outside of Japan as of December 31st (including any
Shares acquired under the Plan) to the extent such assets have a total net fair
market value exceeding ¥50,000,000. Such report will be due by March 15th each
year. You should consult with your personal tax advisor as to whether the
reporting obligation applies to you and whether you will be required to report
details of any outstanding Restricted Stock Units, Shares or cash held by you in
the report.


KENYA


There are no country-specific terms and conditions.


KOREA


NOTIFICATIONS



19



--------------------------------------------------------------------------------



Exchange Control Information.  If you receive US$500,000 or more from the sale
of Shares in a single transaction, Korean exchange control laws require you to
repatriate the proceeds to Korea within 18 months of the sale.


Foreign Asset/Account Reporting Information. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
based in foreign countries that have not entered into an “inter-governmental
agreement for automatic exchange of tax information” with Korea to the Korean
tax authority and file a report with respect to such accounts if the value of
such accounts exceeds KRW 1 billion (or an equivalent amount in foreign
currency). You should consult with your personal tax advisor for additional
information about this reporting obligation, including whether or not there is
an applicable inter-governmental agreement between Korea and the U.S. (or any
other country where you may hold any Shares or cash acquired in connection with
the Plan).


MEXICO


TERMS AND CONDITIONS


Labor Law Policy and Acknowledgment. By participating in the Plan, you expressly
recognize that Trimble Navigation Limited, with registered offices at 935
Stewart Drive, Sunnyvale, California 94085, U.S.A., is solely responsible for
the administration of the Plan and that your participation in the Plan and
acquisition of Shares does not constitute a relationship as a Service Provider
between you and the Company since you are participating in the Plan on a wholly
commercial basis and your sole employer is Trimble Mexico S. de R.L.
(“Trimble-Mexico”). Based on the foregoing, you expressly recognize that the
Plan and the benefits that you may derive from participation in the Plan do not
establish any rights between you and the employer, Trimble-Mexico, and do not
form part of the employment conditions and/or benefits provided by
Trimble-Mexico and any modification of the Plan or its termination shall not
constitute a change or impairment of the terms and conditions of your
relationship as a Service Provider.


You further understand that your participation in the Plan is as a result of a
unilateral and discretionary decision of the Company; therefore, the Company
reserves the absolute right to amend and/or discontinue your participation at
any time without any liability to you.


Finally, you hereby declare that you do not reserve to yourself any action or
right to bring any claim against the Company for any compensation or damages
regarding any provision of the Plan or the benefits derived under the Plan, and
you therefore grant a full and broad release to the Company, its Subsidiaries
and Affiliates, branches, representation offices, its shareholders, officers,
agents or legal representatives with respect to any claim that may arise.


Política de Ley  Laboral y  Reconocimiento.  Participando en el Plan,  Usted
reconoce expresamente que Trimble Navigation Limited, con sus oficinas
registradas en 935 Stewart Drive, Sunnyvale, California 94085, U.S.A., es el
único responsable de la administración del Plan y que  su  participación en el
mismo y la compra de acciones no constituye de ninguna manera una relación
laboral entre  Usted  y la Compañía dado que  su  participación en el Plan
deriva únicamente de una relación comercial y que  su  único empleador es
Trimble Mexico S. de R.L. (“Trimble-

20



--------------------------------------------------------------------------------



Mexico”). Derivado de lo anterior, expresamente  reconoce  que el Plan y los
beneficios que pudieran derivar del mismo no establecen ningún derecho
entre  Usted  y el empleador, Trimble-Mexico, y no forman parte de las
condiciones laborales y/o prestaciones otorgadas por Trimble-Mexico, y cualquier
modificación al Plan o la terminación del mismo no podrá ser interpretada como
una modificación o degradación de los términos y condiciones de  su  trabajo.


Asimismo, entiendo que  su  participación en el Plan es resultado de la decisión
unilateral y discrecional de la Compañía; por lo tanto, la Compañía se reserva
el derecho absoluto para modificar y/o terminar  su  participación en cualquier
momento, sin ninguna responsabilidad  ante Usted.


Finalmente,  Usted manifiesta que no  se   reserva  ninguna acción o derecho que
origine una demanda en contra de la Compañía por cualquier compensación o daño
en relación con cualquier disposición del Plan o de los beneficios derivados del
mismo, y en consecuencia  Usted otorga  un amplio y total finiquito a la
Compañía, sus afiliadas, sucursales, oficinas de representación, sus
accionistas, directores, agentes y representantes legales con respecto a
cualquier demanda que pudiera surgir.


NETHERLANDS


There are no country-specific terms and conditions.


NEW ZEALAND


There are no country-specific terms and conditions.


NORWAY


There are no country-specific terms and conditions.


POLAND


NOTIFICATIONS


Exchange Control Information. Polish residents are obligated to file quarterly
reports with the National Bank of Poland incorporating information on
transactions and balances regarding his or her Restricted Stock Units and Shares
if the total value (calculated individually or together with other
assets/liabilities possessed abroad) exceeds PLN 7 million.


Polish residents are also required to transfer funds through a bank account in
Poland if the transferred amount in any single transaction exceeds a specified
threshold (currently €15,000).  Polish residents are required to store documents
connected with foreign exchange transactions for a period of five years from the
date the exchange transaction was made.


RUSSIA

21



--------------------------------------------------------------------------------





TERMS AND CONDITIONS


Data Privacy. The following provision supplements the “Data Privacy” section of
the Award Agreement:
You understand and agree that you may be required to complete and return a
separate Written Consent to Processing of Personal Data (the “Consent”) to the
Company and/or the Employer.  Further, you understand and agree that if you do
not complete and return the Consent upon request of the Company, the Company
will not be able to grant Restricted Stock Units or other awards to you or
administer or maintain such awards.  Therefore, you understand that refusing to
complete the Consent or withdrawing your consent may affect the your ability to
participate in the Plan.


NOTIFICATIONS


Securities Law Information. This Appendix, the Award Agreement, the Plan and all
other materials you may receive regarding your participation in the Plan do not
constitute advertising or an offering of securities in Russia. The issuance of
Shares pursuant to the Plan has not and will not be registered in Russia and,
therefore, the Shares described in any Plan-related documents may not be used
for offering or public circulation in Russia. You acknowledge that in no event
will Shares acquired upon vesting of the Restricted Stock Units be delivered to
you in Russia; all Shares will be maintained on your behalf in a bank or
brokerage account in the United States. You are not permitted to sell Shares
acquired under the Plan directly to a Russian legal entity or resident.


Exchange Control Information. Under current exchange control regulations, within
a reasonably short time after sale of the Shares acquired under the Plan, you
must repatriate the sale proceeds to Russia. Such sale proceeds you receive must
be initially credited to you through a foreign currency account opened in your
name at an authorized bank in Russia. After the funds are initially received in
Russia, they may be remitted further to foreign banks in accordance with Russian
exchange control laws.


SINGAPORE


NOTIFICATIONS


Securities Law Information.   This Award of the Restricted Stock Units under the
Plan is being made pursuant to the “Qualifying Person” exemption under section
273(1)(f) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. You should note that the Restricted Stock Units are
subject to section 257 of the SFA and that you will not be able to make (i) any
subsequent sale of the Shares in Singapore or (ii) any offer of such subsequent
sale of the Shares subject to the Restricted Stock Units in Singapore, unless
such sale or offer is made (i) after 6 months from the date of grant or (ii)
pursuant to the exemptions under Part XIII Division 1 Subdivision (4) (other
than section 280) of the SFA.

22



--------------------------------------------------------------------------------





Chief Executive Officer and Director Notification Information.  If you are the
Chief Executive Officer (“CEO”) or a director, associate director or shadow
director of a Singapore Subsidiary or Affiliate, you are subject to certain
notification requirements under the Singapore Companies Act. Among these
requirements is an obligation to notify the Singapore Subsidiary or Affiliate in
writing of an interest (e.g., Restricted Stock Units, Shares, etc.) in the
Company or any Subsidiary, Affiliate or other related companies within two (2)
business days of (i) its acquisition or disposal, (ii) any change in previously
disclosed interest (e.g., when Shares acquired pursuant to vested Restricted
Stock Units are sold), or (iii) becoming the CEO, a director, associate director
or shadow director if such an interest exists at the time.


SPAIN


TERMS AND CONDITIONS


Forfeiture. This provision supplements the “Forfeiture” section of the Award
Agreement:


You understand and agree that, as a condition of the grant of the Award, upon
the date that you cease to be a Service Provider for any reason (including the
reasons listed below), all Restricted Stock Units that have not yet vested (or
that do not become vested in connection as a result of your death) shall be
forfeited, as described in the “Forfeiture” section and in paragraph 11 of the
“Nature of Award” section of the Award Agreement.


In particular, you understand and agree that any Restricted Stock Units that
have not yet vested (or that do not become vested in connection as a result of
your death) as of the date that you are no longer actively providing services
shall be forfeited without entitlement to the underlying Shares or to any amount
of indemnification in the event of you ceasing to be a Service Provider by
reason of, but not limited to, resignation, retirement, disciplinary dismissal
adjudged to be with cause, disciplinary dismissal adjudged or recognized to be
without cause (i.e., subject to a “despido improcedente”, individual or
collective dismissal on objective grounds, whether adjudged or recognized to be
with or without cause, material modification of the terms of employment under
Article 41 of the Workers’ Statute, relocation under Article 40 of the Workers’
Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by the
Employer and under Article 10.3 of the Royal Decree 1382/1985. You acknowledge
that you have read and specifically accept the conditions referred to in the
“Forfeiture” section and in paragraph 11 of the “Nature of Award” section of the
Award Agreement.


Nature of Award.  This provision supplements the “Nature of Award” section of
the Award Agreement:


In accepting the Restricted Stock Units, you consent to participation in the
Plan and acknowledge that you have received a copy of the Plan.


You understand that the Company has unilaterally, gratuitously and in its own
discretion decided to grant Restricted Stock Units under the Plan to certain
Service Providers throughout the world.

23



--------------------------------------------------------------------------------



The decision is a limited decision that is entered into upon the express
assumption and condition that any grant will not bind the Company or a
Subsidiary or Affiliate, other than as set forth in the Award Agreement.
Consequently, you understand that this Award is granted on the assumption and
condition that this Award and any Shares acquired upon vesting of this Award are
not a part of any employment contract (either with the Company or a Subsidiary
or Affiliate) and shall not be considered a mandatory benefit, salary for any
purposes (including severance compensation), or any other right whatsoever.
Furthermore, you understand that you will not be entitled to continue vesting in
this Award once your relationship with the Company or a Subsidiary or Affiliate
as a Service Provider ceases. In addition, you understand that this Award would
not be granted but for the assumptions and conditions referred to above; thus,
you acknowledge and freely accept that should any or all of the assumptions be
mistaken, or should any of the conditions not be met for any reason, any grant
of or right to this Award shall be null and void.


NOTIFICATIONS


Securities Law Information. No “offer of securities to the public,” as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with this Award. Neither the Plan nor the Award Agreement (which
includes this Appendix) have been nor will they be registered with the Comisión
Nacional del Mercado de Valores (Spanish Securities Exchange Commission), and
they do not constitute a public offering prospectus.


Exchange Control Information.  You must declare the acquisition, ownership and
disposition of Shares to the Spanish Dirección General de Comercio e Inversiones
(the “DGCI”) of the Ministry of Economy and Competitiveness on a Form D-6. 
Generally, the declaration must be made in January for Shares owned as of
December 31 of the prior year and/or Shares acquired or disposed of during the
prior year; however, if the value of Shares acquired or disposed of or the
amount of the sale proceeds exceeds €1,502,530 (or if I hold 10% or more of the
share capital of the Company), the declaration must be filed within one month of
the acquisition or disposition, as applicable.


In addition, you may be required to electronically declare to the Bank of Spain
any foreign accounts (including brokerage accounts held abroad), any foreign
instruments (including Shares acquired under the Plan), and any transactions
with non-Spanish residents (including any payments of Shares made pursuant to
the Plan), depending on the balances in such accounts together with the value of
such instruments as of December 31 of the relevant year, or the volume of
transactions with non-Spanish residents during the relevant year.


Foreign Asset/Account Reporting Information. To the extent that you hold rights
or assets (e.g., cash or Shares held in a bank or brokerage account) outside of
Spain with a value in excess of €50,000 per type of right or asset as of
December 31 each year (or at any time during the year in which you sell or
dispose of such right or asset), you are required to report information on such
rights and assets on your tax return for such year. After such rights or assets
are initially reported, the reporting obligation will only apply for subsequent
years if the value of any previously-reported rights or assets increases by more
than €20,000.



24



--------------------------------------------------------------------------------



It is your responsibility to comply with these reporting obligations. You should
consult with your personal tax advisor in this regard.


SWEDEN


There are no country-specific terms and conditions.


SWITZERLAND


NOTIFICATIONS


Securities Law Information. The grant of the Award and the issuance of any
Shares is not intended to be a public offering in Switzerland. Neither this
document nor any other materials relating to the Award constitute a prospectus
as such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other materials relating to the
Award may be publicly distributed nor otherwise made publicly available in
Switzerland.


TAIWAN


NOTIFICATIONS
Exchange Control Information. You may acquire foreign currency (including
proceeds from the sale of Shares) up to US$5,000,000 per year without
justification. If the transaction amount is TWD500,000 or more in a single
transaction, you must submit a Foreign Exchange Transaction Form. If the
transaction amount is US$500,000 or more in a single transaction, you may also
be required to provide supporting documentation to the satisfaction of the
remitting bank.


THAILAND


NOTIFICATIONS


Exchange Control Information.  If the proceeds realized in a single transaction
exceed US$50,000, you must (i) immediately repatriate all cash proceeds received
from participation in the Plan, (ii) report the inward remittance to the Bank of
Thailand on a Foreign Exchange Transaction Form. In addition, within 360 days of
repatriation, you must convert any funds repatriated to Thailand to Thai Baht or
deposit the funds in a foreign exchange account with a Thai bank.


UNITED ARAB EMIRATES


NOTIFICATIONS
Securities Law Information. Participation in the Plan is being offered only to
selected Service Providers and is in the nature of providing equity incentives
to Service Providers in the United Arab Emirates. The Plan and the Award
Agreement are intended for distribution only to such Service Providers and must
not be delivered to, or relied on by, any other person. Prospective purchasers

25



--------------------------------------------------------------------------------



of the securities offered should conduct their own due diligence on the
securities. If you do not understand the contents of the Plan and the Award
Agreement, you should consult an authorized financial adviser. The Emirates
Securities and Commodities Authority has no responsibility for reviewing or
verifying any documents in connection with the Plan. Neither the Ministry of
Economy nor the Dubai Department of Economic Development have approved the Plan
or the Award Agreement nor taken steps to verify the information set out
therein, and have no responsibility for such documents.


UNITED KINGDOM


TERMS AND CONDITIONS


Settlement. The following provision replaces the “Settlement” section of the
Award Agreement:


For each vested Restricted Stock Unit, you shall be entitled to receive a number
of Shares equal to the number of Restricted Stock Units vesting on such vesting
date. Such payment in the form of Shares shall be made as soon as practicable,
but no later than 60 days, following the date of vesting.


The discretion to settle the Restricted Stock Units in cash as described in
Section 9 of the Plan is not applicable to Restricted Stock Units granted to
Service Providers in the United Kingdom.


Tax Obligations. The following provision supplements the “Tax Obligations”
section of the Award Agreement:


You agree that if you do not pay, or the Company or the Employer does not
withhold from you, the full amount of income tax that you owe in connection with
the Restricted Stock Units within 90 days of the end of the U.K. tax year in
which the event giving rise to the income tax liability occurs, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003 (the “Due Date”), the amount of any uncollected income tax
shall constitute a loan owed by you to the Company and/or the Employer,
effective on the Due Date. You agree that the loan will bear interest at the
then-current official HMRC rate, it will be immediately due and repayable, and
the Company and/or the Employer may recover it at any time thereafter by any of
the means referred to in the “Tax Obligations” section of the Award Agreement.


Notwithstanding the foregoing, if you are an executive officer or a director
within the meaning of Section 13(k) of the Exchange Act, the terms of the
immediately foregoing provision will not apply. In the event that you are an
executive officer or a director and the income tax is not collected or paid by
you by the Due Date, the amount of any uncollected income tax may constitute a
benefit to you on which additional income tax and National Insurance
contributions (“NICs”) may be payable. You acknowledge that you will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying the
Company or the Employer (as applicable) for the value of any employee NICs due
on this additional benefit.



26



--------------------------------------------------------------------------------



Joint Election. As a condition of participation in the Plan and the vesting of
the Restricted Stock Units, you agree to accept any liability for secondary
Class 1 NICs which may be payable by the Company and/or the Employer in
connection with the Restricted Stock Units and any event giving rise to
Tax-Related Items (the “Employer NICs”). Without prejudice to the foregoing, you
agree to execute a joint election with the Company, the form of such joint
election having been approved formally by Her Majesty’s Revenue and Customs
(“HMRC”) (the “Joint Election”), and any other required consent or election to
accomplish the transfer of Employer NICs to you. You further agree to execute
such other joint elections as may be required between you and any successor to
the Company or the Employer. You further agree that the Company or the Employer
may collect the Employer NICs from you by any of the means set forth in the “Tax
Obligations” section of the Award Agreement.


If you do not enter into a Joint Election prior to the vesting of the Restricted
Stock Units or any other event giving rise to Tax-Related Items or if approval
of the joint election has been withdrawn by HMRC, you will not be entitled to
vest in the Restricted Stock Units or receive any benefit in connection with the
Restricted Stock Units unless and until you enter into a Joint Election, and no
Shares will be issued or delivered to you under the Plan, without any liability
to the Company or the Employer.





27



--------------------------------------------------------------------------------



TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN



--------------------------------------------------------------------------------

Important Note on the Joint Election to Transfer
Employer National Insurance Contributions

--------------------------------------------------------------------------------

As a condition of participation in the Trimble Navigation Limited Amended and
Restated 2002 Stock Plan (the “Plan”) and the vesting of any restricted stock
units (“Restricted Stock Units”) that may be granted to you by Trimble
Navigation Limited (the “Company”), you are required to enter into a joint
election to transfer to you any liability for employer secondary Class 1
National Insurance contributions (the “Employer’s Liability”) that may arise in
connection with any Restricted Stock Units granted to you by the Company under
the Plan (the “Joint Election”).
If you do not agree to enter into the Joint Election, any grant of Restricted
Stock Units will be worthless as you will not receive any benefit in connection
with the Restricted Stock Units.
By entering into the Joint Election:
•You agree that any Employer’s Liability that may arise in connection with or
pursuant to the Restricted Stock Units (and the acquisition of Shares) or other
taxable events in connection with the Restricted Stock Units will be transferred
to you; and
•You authorise the Company and/or the Employer to recover an amount sufficient
to cover this liability by any of the means set forth in the Award Agreement
and/or the Joint Election.
•You acknowledges that even if you have electronically entered into the Joint
Election by accepting the Award Agreement through the Company’s online
acceptance procedures, the Company or the Employer may still require you to sign
a paper copy of this Joint Election (or a substantially similar form) if the
Company determines such is necessary to give effect to the Joint Election.
By accepting the Award Agreement through the Company’s online acceptance
procedures with the Company’s designated broker/third party administrator for
the Plan
(or by signing the Joint Election, if applicable),
you are agreeing to be bound by the terms of the Joint Election.




Please read the terms of the Joint Election carefully before
accepting the terms of the Award Agreement and the Joint Election.




Please keep a copy of the Joint Election for your records.

(Employees)

--------------------------------------------------------------------------------



TRIMBLE NAVIGATION LIMITED
AMENDED AND RESTATED 2002 STOCK PLAN
Election To Transfer the Employer’s National Insurance Liability to the Employee
This Election is between:
A.
The individual who has obtained authorised access to this Joint Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive restricted
stock units pursuant to the Trimble Navigation Limited Amended and Restated 2002
Stock Plan (the “Plan”), and

B.
Trimble Navigation Limited, at 935 Stewart Drive, Sunnyvale, California 94085,
U.S.A. (the “Company”), which may grant restricted stock units under the Plan
and is entering into this Joint Election on behalf of the Employer.



1.Introduction


1.1
This Joint Election relates to any restricted stock units granted to the
Employee under the Plan on or after January 1, 2013 up to the termination date
of the Plan.



1.2
In this Joint Election the following words and phrases have the following
meanings:



(a)
“Chargeable Event” means, in relation to the Plan:



(i)
the acquisition of securities pursuant to restricted stock units (within section
477(3)(a) of ITEPA);



(ii)
the assignment (if applicable) or release of restricted stock units in return
for consideration (within section 477(3)(b) of ITEPA);



(iii)
the receipt of a benefit in connection with the restricted stock units, other
than a benefit within (i) or (ii) above (within section 477(3)(c) of ITEPA);



(iv)
post-acquisition charges relating to the restricted stock units and/or shares
acquired pursuant to the restricted stock units (within section 427 of ITEPA);
and/or



(v)
post-acquisition charges relating to the restricted stock units and/or shares
acquired pursuant to the restricted stock units (within section 439 of ITEPA).



(b)    “ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.


(c)    “SSCBA” means the Social Security Contributions and Benefits Act 1992.


1.3
This Joint Election relates to employer’s secondary Class 1 National Insurance
contributions (the “Employer’s Liability”) which may arise on the occurrence of
a Chargeable Event in respect of the restricted stock units pursuant to section
4(4)(a) and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.




29



--------------------------------------------------------------------------------



1.4
This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.



1.5
This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).



2.    The Election
The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability on the Chargeable Event is hereby
transferred to the Employee. The Employee understands that by signing the Joint
Election or by accepting the Restricted Stock Unit Award Agreement through the
Company’s online acceptance procedures with the Company’s designated
broker/third party administrator for the Plan, he or she will become personally
liable for the Employer’s Liability covered by this Joint Election. This Joint
Election is made in accordance with paragraph 3B(1) of Schedule 1 to SSCBA.
3.    Payment of the Employer’s Liability


3.1
The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability from the Employee at any time after the Chargeable Event:



(i)
by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or



(ii)
directly from the Employee by payment in cash or cleared funds; and/or



(iii)
by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive pursuant to the restricted stock
units; and/or



(iv)
through any other method as set forth in the applicable Restricted Stock Unit
Award Agreement entered into between the Employee and the Company.



3.2
The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the restricted
stock units until full payment of the Employer’s Liability is received.



3.3
The Company agrees to remit the Employer’s Liability to Her Majesty’s Revenue &
Customs (“HMRC”) on behalf of the Employee within 14 days after the end of the
UK tax month during which the Chargeable Event occurs (or within 17 days if
payments are made electronically).



4.    Duration of Election


4.1
The Employee and the Company agree to be bound by the terms of this Joint
Election regardless of whether the Employee is transferred abroad or is not
employed by the Employer on the date on which the Employer’s Liability becomes
due.



4.2
This Election will continue in effect until the earliest of the following:


30



--------------------------------------------------------------------------------





(i)
the Employee and the Company agree in writing that it should cease to have
effect;



(ii)
on the date the Company serves written notice on the Employee terminating its
effect;



(iii)
on the date HMRC withdraws approval of this Joint Election; or



(iv)
after due payment of the Employer’s Liability in respect of the Plan to which
this Joint Election relates or could relate, such that the Election ceases to
have effect in accordance with its terms.



Acceptance by the Employee
The Employee acknowledges that by signing the Joint Election below or by
accepting the Restricted Stock Unit Award Agreement through the Company’s online
acceptance procedures with the Company’s designated broker/third party
administrator for the Plan, the Employee agrees to be bound by the terms of this
Joint Election.
_____________________________
Signature
_____________________________
Employee Name
_____________________________
Date
Acceptance by the Company
The Company acknowledges that, by arranging for the scanned signature of an
authorised representative to appear on this Joint Election, the Company agrees
to be bound by the terms of this Joint Election.
Signed for and on behalf of the Company    
/s/ Jim Kirkland
General Counsel
January 1, 2013

31



--------------------------------------------------------------------------------



SCHEDULE OF EMPLOYER COMPANIES


The following are employer companies to which this Joint Election may apply:




ALK Technologies Limited


Registered Office:
Baird House
15-17 St Cross Street
London, EC1N 8UW
Company Registration Number:
4,735,063


Corporation Tax District:
 
Corporation Tax Reference:
204 52184 23681
PAYE Reference:
073/JZ45398





Amtech Group Limited


Registered Office:
Bank House
171 Midsummer Boulevard
Milton Keynes, MK9 1EB
Company Registration Number:
5801504
Corporation Tax District:
 
Corporation Tax Reference:
 
PAYE Reference:
362/YZ90419





Tekla UK Limited


Registered Office:
Tekla House
Cliffe Park Way
Morely, Leeds, West Yorkshire LS27 0RY
Company Registration Number:
3753064
Corporation Tax District:
 
Corporation Tax Reference:
36670 28216
PAYE Reference:
567/D6523





Trimble UK Limited



32



--------------------------------------------------------------------------------



Registered Office:
1 Bath Street
Ipswich, Suffolk 1P2 8SD
Company Registration Number:
4069823
Corporation Tax District:
 
Corporation Tax Reference:
346 14947 14009
PAYE Reference:
245 / VA37745






33



--------------------------------------------------------------------------------



UNITED STATES


There are no country-specific terms and conditions.

34

